Citation Nr: 0837757	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
November 1952.

This claim comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied entitlement to a TDIU.

The veteran appeared at a hearing at the RO before a decision 
review officer (DRO) in March 2006.

In January 2008, the Board granted a motion to advance this 
case on its docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2007).

In February 2008, the Board remanded the claim for additional 
development.



FINDING OF FACT

The veteran has multiple service-connected disabilities and a 
combined evaluation of 70 percent; his service connected 
disabilities preclude him from performing gainful employment 
for which his education and occupational experience would 
otherwise qualify him.



CONCLUSION OF LAW

The criteria have been met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.15, 4.16, 4.25 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Since the Board is granting the claim, the claim is 
substantiated and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).


Analysis

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).

The veteran has been granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling; frostbite of the feet bilaterally, each evaluated 
as 30 percent disabling; cold injury residuals of the hands 
bilaterally, each evaluated as noncompensable, and bilateral 
hearing loss, evaluated as noncompensable.

As noted by the veteran's representative in the October 2008 
post-remand brief, application of the bilateral factor 
pursuant to 38 C.F.R. § 4.26 results in a combined evaluation 
of 70 percent for the veteran's multiple service-connected 
disabilities; therefore, he meets the schedular requirements 
for TDIU.  38 C.F.R. § 4.16(a) (2007).

The remaining question is whether the veteran's service 
connected disabilities preclude gainful employment for which 
his education and occupational experience would otherwise 
qualify him.  In August 2005, the veteran's counselor at a 
Vet Center reported that the veteran had completed a 
technical degree in "radio/TV industrial Electronics, 
nuclear instrumentation."  He reported that the veteran had 
employment from 1956 to 1991 in various technical jobs, but 
had difficulties when he had to work with other or under the 
close supervision of a boss and had been relieved to retire 
at the age of 61 in 1991.

The veteran testified at the RO hearing that he had taken 
early retirement because it was offered to him by his 
employer (p. 21).  He also said that he had a high school 
degree and a degree from a technical college without 
identifying the precise type of degree (pp. 38-39).  

The only medical opinion to address this question of the 
effects of the service connected disabilities on employment, 
is that of the nurse practitioner who performed the June 2008 
VA examination.  After reviewing the claims file and 
examining the veteran, the nurse practitioner concluded that 
it was as likely as not that the veteran's service-connected 
disabilities precluded employment consistent with his 
education and occupational experience.  

The nurse practitioner noted that, while the veteran could 
sit without any difficulty, standing and walking excessively 
would be problematic due to the veteran's neuropathy of the 
feet.  Given that the nurse practitioner reviewed the claims 
file and explained the rationale for her opinion in light of 
the relevant factors of the veteran's education and 
occupational experience, the Board finds that her opinion is 
entitled to significant probative weight.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000) (factors in assessing 
the probative value of a medical opinion include the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); Guerrieri v. Brown, 4 Vet. App. 
467, 470-471 (1993) (the probative value of medical evidence 
is based on the physician's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches).


The evidence establishes that the veteran's service-connected 
disabilities preclude him from obtaining or maintaining 
gainful employment.  Therefore, entitlement to TDIU is 
granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


